DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,598,587 to Chern et al. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of ‘587 anticipate claim 1 of 16/787,514; claims 12-13 of ‘587 anticipate claims 2-3 of 16/787,514 respectively; and claims 18-20 of ‘587 anticipate claims 4-6 of 16/787,514 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (2016/0103073)-cited by applicant in view of Higgins et al. (2012/0206714)-cited by applicant and Weston (4,968,143)-cited by applicant.
	As for claim 1, Ford in a fluorescence removal from Raman spectra by polarization subtraction discloses/suggests the following:  an optical device (Fig. 5), comprising: at least one door (paragraph 0075); a polarized light generation unit and generating at least one polarized light (Fig. 5: 30  with Fig. 3: 30 and 32); a spectrum response analysis unit (Fig. 3:  60, 62); and wherein polarized light exits the device and scattered light enters the device through the same opening (abstract: raman scattered; Fig 3 with Fig. 5: 28 rear port to spectrometer).
	As for the polarized generation unit located at a first side of the at least one door, the spectrum response analysis unit located at the first side of the at least one door; a door control unit for opening or closing the at least one door, wherein when the at least one door is opened by the door control unit, the at least one polarized light is transmitted through the at least one door and externally projected on an under-test object at a second side of the at least one door, so that a scattered light is generated, wherein after at least a portion of the scattered light from the under-test object is returned back and transmitted through the at least one door, the at least a portion of the scattered light is projected on the spectrum response analysis unit, so that the spectrum response analysis unit performs a spectrum response analysis on the at least a portion of the 
	As for claims 2-3, Ford in view of Higgins and Weston discloses/suggests everything as above (see claim 1).  They are silent concerning wherein the at least one door 
comprises a first door corresponding to the polarized light generation unit and 
a second door corresponding to the spectrum response analysis unit; and wherein the first door and the 
claim 1 above, both channels share a common door.  The examiner takes official notice that it is well known that wherein when there is an opening that needs to be entered or exited via a single door swinging or sliding across the whole width of the opening that there also exists the equivalence of two doors that may slide or swing to meet in the middle of the opening.  Therefore, it would be obvious to one of ordinary skill in the art at time the invention was made to at least try to substitute a first door corresponding to the polarized light generation unit and 
a second door corresponding to the spectrum response analysis unit; wherein the first door and the second door are simultaneously opened or simultaneously closed with a single door that traverses the whole opening to achieve the predictable result of having means to close an opening and allow an opening to be traversed.
	As for claim 4, Ford in view of Higgins and Weston discloses/suggests everything as above (see claim 1).  In addition, Ford discloses/suggests wherein the optical device further 

least a portion of the scattered light from the under-test object to the spectrum response analysis unit (Fig. 3:  32 between light source and sample; 42/44 between sample and spectrometer).
	As for claim 5, Ford in view of Higgins and Weston discloses/suggests everything as above (see claim 1).  In addition, Ford discloses/suggests wherein the optical further 
comprises a reflective optical unit, wherein the reflective optical unit is arranged between the polarized light generation unit and the under-test object for guiding a traveling direction of the at least one polarized light from the polarized light generation unit, or the reflective optical unit is arranged between the under-test object and the spectrum response analysis unit for guiding a traveling direction of the at least a portion of the scattered light from the under-test object (Fig. 5: 36, 34, and 42).
	As for claim 6, Ford in view of Higgins and Weston discloses/suggests everything as above (see claim 1).  In addition, Ford discloses/suggests the optical device further 
comprises a first lens unit and a second lens unit, wherein the first lens unit is arranged between the polarized light generation unit and the under-test object, and the second lens unit is arranged between the under-test object and the spectrum response analysis unit, wherein the at least a portion of the scattered light is collected by the second lens unit, wherein after the at least one polarized light from the polarized light generation unit passes through the first lens unit, a projected area of the at least one polarized light on the under-test object is adjusted (Fig. 3:  30 to 32 to 19 to 42/44 to 50 to 60/62).
Conclusion
8.	Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made by the Board of Patent Appeals and Interferences. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.  
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and


This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/